Order, Supreme Court, New York County (Blyn, J.), entered May 5,1981, denying plaintiffs’ motion for a protective order, unanimously modified, on the law, on the facts, and in the exercise of discretion, by (i) granting the motion to the extent of vacating defendants’ motion for discovery and inspection, (ii) permitting St. Bartholomew’s Church to appear by an individual of its own choice in the first instance and (iii) directing that individual to produce all relevant books and records, and, as modified, affirmed, without costs. The pleadings have placed two matters in issue. First, an issue is raised as to whether either side has received contributions intended for the other side. Second, an issue is presented as to whether a resolution, requiring the membership to vote upon any disposition of the property of St. Bartholomew’s Church, was lawfully withheld from a vote by the membership. No direct issue is presented in this suit as to (i) the church’s financial status during the past five years or (ii) the possible sale of the church or its property. Therefore, defendants’ notice for discovery and inspection must be vacated since it seeks disclosure of information not directly relevant to this action. With reference to defendants’ notice to take deposition, a corporation to be examined may normally produce, in the first instance, an officer or employee with knowledge of the facts. (Necchi S.p.A. v Nelco Sewing Mach. Co., 23 AD2d 543.) Consequently, the church may initially appear at the deposition by an individual of its own choice with knowledge of the facts. The plaintiffs are further directed to produce all relevant books and records at that examination. The defendants may, of course, seek to identify other relevant books and records and to serve an appropriate notice to discover and inspect such items. (Rios v Donovan, 21 AD2d 409, 414.) Concur — Murphy, P. J., Carro, Markewich and Silverman, JJ.